DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 02/04/2021. Currently, claims 1-14 and 16-21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madurwe (Publication No. U.S. 20170126993 A1) in view of Iwasaki (Publication No. U.S. 20170054905 A1).
Regarding claim 1, Madurawe discloses a method, comprising: capturing, by an infrared imaging device (paragraph 0021, lines 17-24), a first image using a first integration time (t1);  determining a second integration time (t2) based at least on characteristics of the first image, wherein the second integration time is different from the first integration time (paragraph 0066);  determining a scale factor (t2/t1) based the first integration time (t1) and the second integration time (t2);  capturing, by the infrared imaging device (paragraph 0021), a second image using the second integration time (t2);  Madurwe does not disclose scaling the second image using at least the scale 
Regarding claim 12, Madurwe shows in Figs. 1-2 A system, comprising: an imaging device (16) configured to capture a first image (frame) using a first integration time (t1) and a second image (frame) using a second integration time (t2) different from the first integration time (paragraph 0066);  and a processing circuit (18) configured to: determine the second integration time (t2) based at least on content of the first image;  determine a scale factor (t2/t1) for the second integration time (t2)  based on the first integration time (t1) and the second integration time (t2). Madurwe does not disclose scaling the second image using at least the scale factor. Iwasaki discloses scaling the second image using at least the scale factor (t2/t1)(paragraph 0101). It would have been obvious to one of ordinary skill in the art to use a scaling factor such as disclosed in Iwasaki to the device of Madurwe for the purpose of adjusting signal levels of the detector to reduce saturation.
Regarding claim 2, Madurawe discloses wherein the scale factor is based on T1/T2, and wherein T1 is the first integration time and T2 is the second integration time.
Regarding claim 6, Madurwe further comprises: processing the scaled (t2/t1) second image to generate a processed image;  and providing for display the processed image on a display device (external display (paragraph 0017)); determining a third integration time (t3) based at least on characteristics of the second image;  capturing a third image (frame) using the third integration time (t3);  adjusting the scale factor based 
Regarding claim 7, Madurwe discloses further comprising: processing the scaled third image to generate a second processed image (simultaneous integration of the integration times t1, t2, and t3, saved to each having corresponding storage diodes, providing triplicate “temporal” image, paragraph 0036); and providing for display the second processed image on the display device (external display (paragraph 0017)), wherein the adjusted scale factor is based on T2/T3, wherein T2 is the second integration time and T3 is the third integration time (paragraph 0067), wherein the first image and second image are thermal images.  
Regarding claim 9, Madurwe discloses further comprising determining one or more additional scale factors (t1:t2:t3) based on the first integration time (t1) and the second integration time (t2), wherein the scaling the second image comprises scaling the second image using the scale factor and the one or more additional scale factors (determining the integration times (t1, t2, t3) during which photodiode 50 was saturated and when photodiode (50) was not saturated, paragraph 0067).
Regarding claim 10, Madurwe discloses wherein the scale factor and the one or more additional scale factors (t1:t2:t3) are each associated with a respective portion of the second image (frame), and wherein the scale factor and the one or more additional scale factors are each based on a respective signal level associated with its respective portion (paragraph 0067).
 	Regarding claim 11, Madurwe discloses wherein each respective portion of the second image (frame) is a respective pixel of the second image (frame).

Regarding claim 14, Madurwe discloses wherein the scale factor is based on T1/T2, and wherein T1 is the first integration time and T2 is the second integration time (where t1/t2/t3 where t3 = 1,paragraph 0067).
Regarding claim 17, Madurwe discloses wherein the processing circuit (24) is further configured to: process the scaled second image to generate a processed image;  and provide for display the processed image on a display device (processed image data may if desired be provided to external equipment (external display), paragraph 0017).
Regarding claim 18, Madurwe discloses wherein: the processing circuit (24) is further configured to determine one or more additional scale factors based on the first integration time (t1) and the second integration time (t2);  and the processing circuit (24) is configured to scale the second image using the scale factor and the one or more additional scale factors (a selection algorithm may decide integration times t1, t2 and t3, such that the time interval ratios are chosen to adjust are chosen, paragraph 0036).
Regarding claim 19, Madurwe discloses wherein the scale factor and the one or more additional scale factors are each associated with a respective portion of the second image (when charges based on different integration times t1, t2 and t3 are read out simultaneousy, paragraph 0050). 

Regarding claim 21, Madurwe discloses wherein: the processing circuit is further configured to determine a third integration time (t3) based at least on characteristics of the second image; the imaging device is further configured to capture a third image using a third integration time (t3); the processing circuit is further configured to: adjust the scale factor based at least on the third integration time (t3) to obtain an adjusted scale factor; and apply the adjusted scale factor to the third image to generate a scaled third image, process the scaled third image to generate a second processed image (simultaneous integration of the integration times t1, t2, and t3, saved to each having corresponding storage diodes, providing triplicate “temporal” image, paragraph 0036); and provide for display the second processed image on the display device.  
5. 	Claim 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over Madurwe (Publication No. U.S. 20170054905 A1) and Iwasaki (Publication No. U.S. 20170126993 A1) as applied to claim 1 above and further in view of Safaee-Rad (Publication No. U.S. 2010271503 A1).
Regarding claim 3, the modified device of Madurwe and Iwasaki discloses the claimed invention as stated above. In addition, the modified device of Madurwe and Iwasaki discloses in Madurwe wherein capturing the first image (first frame) comprises: determining, by the infrared imaging device (infrared operation disclosed in paragraph 0021, lines 17-24), the first image (first frame) based on first signal data (ADC output or 2N codes respresenting photodiode intensity, paragraph 0065) at a first 
Regarding claim 4, the modified device of Madurwe and Iwasaki discloses the claimed invention as stated above. In addition, the modified device of Madurwe and Iwasaki discloses in paragraph 0066, lines 8-9 of Madurwe wherein the second set of signal levels is increased or decreased over the first set of signal levels by a factor T2/T1 in response to a change from the first integration time to the second integration time, wherein T1 is the first integration time and T2 is the second integration time. The modified device of Madurwe and Iwasaki does not disclose wherein the scale factor is based on the constant multiplied by T1/T2. Safaee-Rad discloses providing a scale factor based on a constant (paragraph 0028, 6-8). It would have been obvious to one of ordinary skill in the art to provide constant such as disclosed in Safaee-Rad to the modified device of Madurwe and Iwasaki for the purpose of normalizing the light signal throughout the frame period.
.
6. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Madurwe (Publication No. U.S. 20170054905 A1) and Iwasaki (Publication No. U.S. 20170126993 A1) as applied to claim 1 above and further in view of Hogasten (Publication No. U.S. 2014/0139643 A1).
Regarding claim 8, the modified device of Madurwe and Iwasaki discloses the claimed invention as stated above. In addition, wherein the modified device of Madurwe and Iwasaki discloses in paragraph 0037 of Madurwe the first image and the scaled second image are consecutive images of a real time video stream (consecutive image frames). The modified device of Madurwe and Iwasaki does not disclose wherein the infrared imaging device comprises a focal plane array comprising a plurality of infrared sensors. Hogasten discloses infrared imaging device comprises a focal plane array comprising a plurality of infrared sensors (paragraph 0083). It would have been obvious to one of ordinary skill in the art to provide focal plane array such as disclosed in Hogasten to the modified device of Madurwe and Iwasaki for the purpose of imaging large areas of a scene.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Madurwe (Publication No. U.S. 20170126993 A1) and Iwasaki (Publication No. U.S. 20170054905 A1) as applied to claim 12 above and further in view of Pillman (Publication No. U.S. 2014/0085507 A1).
Regarding claim 16, the modified device of Madurwe and Iwasaki discloses the claimed invention as stated above. The modified device of Madurwe Iwasaki and does not disclose wherein the scale factor is further based on a constant established to compensate for changes in integration times of the imaging device. Pullman discloses in paragraph wherein the scale factor is further based on a constant (weighting constants Wp and Wb) from equ. 8) established to compensate for changes in integration times of the imaging device. It would have been obvious to one of ordinary skill in the art to provide constants such as disclosed in Pullman to the modified device of Madurwe and Iwasaki for the purpose of correcting signal errors.

Response to Arguments
9.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claims 1 and 12, Madurawe 
indicates that the integration times t1, t2 and t3 may have different integration times (paragraph 0066) wherein the global shutter does not factor in the value for each time. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bluzer (U.S. Patent No. 8,780,420 B1) discloses staring focal plane sensor systems and methods for imaging large dynamic range scenes.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/Examiner, Art Unit 2878




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878